Butler, J.
This is an application by a special committee of the south school district of Hartford, asking on behalf of said district a peremptory mandamus to compel the stated district committee to carry into effect a vote of the district directing that committee to re-instate a teacher whom they have removed from the charge of a particular school. The *304superior court on request of the applicants issued an alternative mandamus, requiring the stated committee to comply with the vote of the district or show reasons why a peremptory mandamus should not issue, and that committee still refusing to comply, appeared in court and set forth their reasons in a return. The facts so set up were traversed, and on á hearing the court found the facts, and reserved the questions arising thereon for our advice. The argument has taken an extended range, but the case turns on the question whether it was competent for the district to direct the act to be done» and the. consequent duty of the committee to do it.
It is not necessary or desirable that we should consider or discuss the question whether the committee acted properly or wisely in removing the teacher from the school, or whether the district acted wisely in directing that she should be restored. It may be„conceded that in the absence of any direction by the district, the committee might remove if they thought the interest of the school required a removal. Yet it must also -be conceded that, if the district mistakenly thought the removal unwise or unjust, they might direct her restoration if the power to direct exists, and so the question is simply 'one of power in the -district and duty of obedience on the part of the committee. ;
Had then the district a legal right to pass the vote, and if so could the committee lawfully refuse to obey it.
There can be no question in respect to the power of the district to pass the vote. The law constituted the district 'a\ corporation and- imposed upon it the duty of establish^. and maintaining the necessary schools within its limits. For that pui'pose all the necessary power is given. The district is required and expected to elect annually a district committee. If they neglect to do so, the board of visitors are authorized to appoint them, and if the district neglect to provide a teacher and rooms the committee are authorized to 'provide them, that a school may be kept and the education of the children secured. But such authority is given to the committee contingently, to be exercised only in the event'that the district fail to exercise their power or do their duty. When *305the district act, either in respect to teachers or rooms, their action is exclusive, and the committee are powerless. They can not over-ride the action of the district; and if that action is conformable to law, they should obey or resign, or show some legal excuse for their disobedience. If they fail to show such excúse, it is the duty of the court upon application to compel them to obey by mandamus.
In this case the committee come into court and allege several excuses.
In the first place, they allege that the writ of mandamus is a prerogative writ,.and that the'court can not issue it except to prevent disorder from a failure of justice and a defect of police ; and that it regularly issues only in cases relating to the public and government, and where in justice and good government there ought to be one. Doubtless the writ was originally a prerogative one, but it has ceasfed to depend upon any prerogative power, and is now regarded in much the same light as ordinary process. And admitting the other propositions to be true, the case falls within them. Education in this state is a matter of public governmental concern, and has been such from its organization. This school district was created as a public territorial corporation, and the duty of providing for the education of the children within its limits is imposed on it by public statute law.' And the committee were elected and their duties prescribed by force and direction of the same law. It is a clear case therefore for a mandamus, and a case where that is the only legal and specific remedy.
They allege, in the second place, that the interests of the school required the dismissal of the teacher, for that her conduct gave offence to the patrons of the school, and they took their children away. It is not necessary as we have said that we should examine the question whether the teacher or the committee or the district acted unwisely. The case does not necessarily involve those questions. The district, whose province it was (in the absence of action by the school visitors) to determine whether the teacher was properly dismissed or not, have determined it, and their decision upon the mere question of propriety was conclusive upon the committee.
*306It sufficiently appears that the teacher was qualified, examined, legally employed, and kept the school in conformity to the regulations of the board of visitors, that the district have determined-that her conduct was lawful and' proper and directed the committee to re-instate her, and it is no excuse for the disobedience of the committee that they thought a compliance would not comport with the best interests of the school.
The third reason assigned is that the school will be discontinued on the 1st of April by vote of the district. That fact may be a reason why the relators should not insist upon a mandamus, but it is no reason why they are not entitled to it if they do so insist:'
There is no other reason alleged or found true which is material, and the superior court must be advised to issue a peremptory mandamus.
In this opinion the other judges concurred.